Exhibit 10.1

Execution Version

EXCHANGE AND TAX RECEIVABLE

TERMINATION AGREEMENT

This Exchange and Tax Receivable Termination Agreement (this “Agreement”), is
entered into as of October 1, 2013, by and among Edgen Group Inc., a Delaware
corporation (the “Company”), Sumitomo Corporation of America, a New York
corporation (“Parent”), Edgen Murray II, L.P., a Delaware limited partnership
(“EM”), Bourland & Leverich Holdings LLC, a Delaware limited liability company
(“B&L”), and EDG Holdco LLC, a Delaware limited liability company (“EDG
Holdco”).

RECITALS

WHEREAS, the Company, EDG Holdco and EM are parties to an Exchange Agreement
dated as of May 2, 2012 (the “EM Exchange Agreement”), pursuant to which the
parties thereto provided for the exchange with EDG Holdco of membership units
representing membership interests of EDG Holdco (“Membership Units”) owned by
EM, together with shares of Class B Common Stock, par value $.0001 per share, of
the Company (“Class B Shares”) owned by EM, for shares of Class A Common Stock,
par value $.0001 per share, of the Company (“Company Common Stock”) or cash;

WHEREAS, the Company and EM are parties to a Tax Receivable Agreement dated as
of May 2, 2012 (the “EM Tax Receivable Agreement”), pursuant to which certain
payments are made by the Company to EM based on the reduction of the Company’s
liability for U.S. federal, state and local income and franchise taxes arising
from adjustments to EDG Holdco’s basis in its assets and imputed interest;

WHEREAS, the Company, EDG Holdco and B&L are parties to an Exchange Agreement
dated as of May 2, 2012 (the “B&L Exchange Agreement,” and collectively with the
EM Exchange Agreement, the “Exchange Agreements”), pursuant to which the parties
thereto provided for the exchange with EDG Holdco of Membership Units owned by
B&L, together with Class B Shares owned by B&L, for shares of Company Common
Stock or cash;

WHEREAS, the Company and B&L are parties to a Tax Receivable Agreement dated as
of May 2, 2012 (the “B&L Tax Receivable Agreement”), pursuant to which certain
payments are made by the Company to B&L based on the reduction of the Company’s
liability for U.S. federal, state and local income and franchise taxes arising
from adjustments to EDG Holdco’s basis in its assets and imputed interest;

WHEREAS, under each of the Exchange Agreements, the Company has the right to
assume the rights and obligations of EDG Holdco to receive the Membership Units
and Class B Shares and to issue to the exchanging party shares of Company Common
Stock or cash;

WHEREAS, the Company, Parent and Lochinvar Corporation, a Delaware corporation,
are parties to an Agreement and Plan of Merger dated the date hereof (the
“Merger Agreement”), pursuant to which Merger Sub will be merged with and into
the Company, with the Company surviving that merger (the “Merger”);



--------------------------------------------------------------------------------

WHEREAS, immediately prior to the Merger, the parties hereto intend for (i) the
Company to assume the obligations of EDG Holdco under the Exchange Agreements,
(ii) the Company and EM to terminate the EM Tax Receivable Agreement, (iii) the
Company and B&L to terminate the B&L Tax Receivable Agreement, (iv) EM to
exchange all of the Membership Units and Class B Shares owned by EM for shares
of Company Common Stock, pursuant to Section 2.1 of the EM Exchange Agreement
(the “EM Exchange”), and (v) B&L to exchange all of the Membership Units and
Class B Shares owned by B&L for shares of Company Common Stock, pursuant to
Section 2.1 of the B&L Exchange Agreement (the “B&L Exchange” and together with
the EM Exchange, the “Exchanges”);

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained in this Agreement, the parties,
intending to be legally bound, agree as follows:

 

1. Definitions.

For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Merger Agreement.

 

2. Exchange and Termination.

The parties hereto agree that the following events shall occur immediately prior
to the Effective Time without the requirement for any further action by any of
the parties hereto (except by the Company pursuant to Section 4(n) and clause
(g) below):

(a) The Company shall assume the obligations and rights of EDG Holdco under the
Exchange Agreements.

(b) The EM Tax Receivable Agreement shall be terminated at no cost to the
Company, Parent or any of their respective affiliates and shall be of no further
force or effect.

(c) The B&L Tax Receivable Agreement shall be terminated at no cost to the
Company, Parent or any of their respective affiliates and shall be of no further
force or effect.

(d) The Company shall irrevocably waive the rights (x) pursuant to
Section 2.1(d) of the Exchange Agreements, to pay to EM and B&L, respectively,
cash in lieu of shares of Company Common Stock with respect to the Exchanges and
(y) to refuse to honor any request for the Exchanges, pursuant to Section 2.1(b)
of the Exchange Agreements.

 

-2-



--------------------------------------------------------------------------------

(e) Pursuant to the EM Exchange, all of the 12,615,230 Membership Units and all
of the 12,615,230 Class B Shares owned by EM shall be exchanged for 12,615,230
shares of Company Common Stock, and this Agreement shall constitute the Notice
of such exchange required by Section 2.1 of the EM Exchange Agreement.

(f) Pursuant to the B&L Exchange, all of the 11,727,908 Membership Units and all
of the 11,727,908 Class B Shares owned by B&L shall be exchanged for 11,727,908
shares of Company Common Stock, and this Agreement shall constitute the Notice
of such exchange required by Section 2.1 of the B&L Exchange Agreement.

(g) Notwithstanding anything to the contrary set forth in Section 2.1(c) of the
Exchange Agreements, the Company shall issue and deliver to EM and B&L
certificates for the Company Common Stock to be received by them pursuant to the
Exchanges, immediately prior to the Effective Time.

(h) EM and B&L, respectively, shall irrevocably waive their rights pursuant to
Section 3.5(b) of the Exchange Agreements.

 

3. Tax Matters.

(a) The parties hereto agree to treat the Exchanges as (i) a taxable transaction
for U.S. federal income Tax purposes (and state, local, and foreign income Tax
purposes, where applicable) that is treated in the manner set forth in Revenue
Ruling 99-6, 1999-1 C.B. 432 (Situation 1); and (ii) permitting an adjustment to
the basis in EDG Holdco’s assets under Section 1012 of the Code (or any
corresponding or similar provision of state, local or foreign Tax Law).

(b) The parties hereby agree that, within thirty (30) days of the date hereof
and no later than ten (10) days prior to the Closing Date, with prior written
notification to Parent, the Company (or its agent) will determine the allocation
of (i) the fair market value of the Company Common Stock (based upon the dollar
amount of the Merger Consideration), and (ii) any other amounts treated as
consideration for U.S. federal income Tax purposes, among the assets of EDG
Holdco (the “Allocation”). The Allocation, as adjusted pursuant to the terms of
this Agreement, shall be part of this Agreement.

(c) The Company shall be permitted and, following the Merger, the Parent will
cause the Company, to comply with the obligations of the Company under the
Amended and Restated Limited Liability Company Operating Agreement of EDG Holdco
(the “EDG Holdco LLC Agreement”) as in effect as of the date hereof except that
(i) no further Tax Distributions shall be made on account of the tax year of EDG
Holdco ending December 31, 2012, (ii) no further Tax Distributions shall be made
with respect to the tax year of EDG Holdco ending with the earlier of the
Closing Date or December 31, 2013 except that Tax Distributions shall be paid
with respect to such tax year by March 31,

 

-3-



--------------------------------------------------------------------------------

2014, (iii) if the Closing Date is on or after January 1, 2014, the final Tax
Distribution with respect to the tax year of EDG Holdco beginning on January 1,
2014 shall be paid ninety (90) calendar days after the Closing Date, (iv) there
will be no obligation to refund any Credit Amount and Additional Credit Amount
or to indemnify EDG Holdco or any other member, and (v) the Company shall
deliver U.S. Internal Revenue Service Schedules K-1 with respect to tax years of
EDG Holdco ending with the earlier of the Closing Date or December 31, 2013 by
March 31, 2014 or ninety (90) days after the Closing Date if the Closing Date is
on or after January 1, 2014. For purposes of this Section 4(c), capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the EDG Holdco LLC Agreement.

(d) The parties hereto agree to file all Tax Returns (including IRS Form 8594 or
any other applicable form) consistently with this Section 3.

 

4. Miscellaneous.

(a) The headings herein are for convenience of reference only, do not constitute
part of this Agreement and shall not be deemed to limit or otherwise affect any
of the provisions hereof. Where a reference in this Agreement is made to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.

(b) The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

(c) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Delaware.

(d) Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by any other
party hereto or its successors or assigns shall be brought and determined
exclusively in the courts of the Delaware Court of Chancery and any state
appellate court therefrom within State of Delaware, or in the event (but only in
the event) that such court does not have

 

-4-



--------------------------------------------------------------------------------

subject matter jurisdiction over such action or proceeding, in the Federal
courts of the United States of America located in the State of Delaware. Each of
the parties hereto agrees that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 4(f) or in
such other manner as may be permitted by applicable Laws, will be valid and
sufficient service thereof. Each of the parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court or tribunal other than the aforesaid courts. Each of the parties hereto
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any action or proceeding with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder (i) any claim that it is not personally
subject to the jurisdiction of the above named courts for any reason other than
the failure to serve process in accordance with this Section 4(d), (ii) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise), and (iii) to the fullest
extent permitted by the applicable Law, any claim that (x) the suit, action or
proceeding in such court is brought in an inconvenient forum, (y) the venue of
such suit, action or proceeding is improper, or (z) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

(e) EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 4(e).

 

-5-



--------------------------------------------------------------------------------

(f) All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt),
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested), (c) on the date sent by facsimile or e-mail of a
“portable document format” (.pdf) document (with confirmation of transmission)
if sent during normal business hours of the recipient, and on the next Business
Day if sent after normal business hours of the recipient, or (d) on the third
day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 4(f)):

 

If to the Company or EDG Holdco, to:     Edgen Group Inc.     18444 Highland
Road     Baton Rouge, Louisiana 70809     Facsimile: (225) 756-7953    
Attention: General Counsel with a copy (which will not constitute notice to the
Company or EDG Holdco) to:     Dechert LLP     Cira Centre     2929 Arch Street
    Philadelphia, Pennsylvania 19104-2808     Facsimile: 215-655-2971    
E-mail:    carmen.romano@dechert.com        eric.siegel@dechert.com    
Attention:    Carmen J. Romano        Eric S. Siegel If to Parent, to:    
Sumitomo Corporation of America     840 Gessner, Suite 900     Houston, TX,
77024     Facsimile: 713- 658-9246     Attention: John Howard, Senior Vice
President, Unit Head, Mid. Downstream

 

-6-



--------------------------------------------------------------------------------

with a copy (which will not constitute notice to Parent) to:         600 Third
Avenue     New York, New York 10016     Facsimile: 212-207-0456     Attention:
Lewis Farberman     Norton Rose Fulbright     Fulbright Tower     1301 McKinney,
Suite 5100     Houston, Texas 77010     Facsimile: 713-651-5246     E-mail:
kevin.trautner@nortonrosefulbright.com     Attention: P. Kevin Trautner If to EM
or B&L, to:     c/o Edgen Murray II GP, LLC (in the case of EM)     Bourland &
Leverich Holdings LLC (in the case of B&L)     520 Madison Avenue     New York,
NY 10022     Facsimile: 212-284-1717     Email: ndaraviras@jefferies.com    
Attention: Nicholas Daraviras with a copy (which will not constitute notice to
EM or B&L) to:    

Stroock & Stroock & Lavan LLP

180 Maiden Lane

    New York, NY 10038     Facsimile: 212-806-6006     E-mail:
mepstein@stroock.com and bkulman@stroock.com     Attention: Melvin Epstein and
Bradley Kulman

or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above.

(g) This Agreement constitutes the entire agreement among the parties with
respect to the subject matter of this Agreement and supersedes all other prior
agreements and understandings, both written and oral, among the parties to this
Agreement with respect to the subject matter of this Agreement.

(h) This Agreement is for the sole benefit of the parties hereto and their
permitted assigns and respective successors and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

(i) If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable

 

-7-



--------------------------------------------------------------------------------

such term or provision in any other jurisdiction. Upon such determination that
any term or other provision is invalid, illegal or unenforceable, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.

(j) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Neither
party may assign its rights or obligations hereunder without the prior written
consent of the other party, which consent shall not be unreasonably withheld or
delayed; provided, however, that prior to the Effective Time, Parent may,
without the prior written consent of the Company, assign all or any portion of
its rights under this Agreement to one or more of Parent’s direct or indirect
wholly-owned subsidiaries. No assignment shall relieve the assigning party of
any of its obligations hereunder.

(k) Except as otherwise provided in this Agreement, any and all remedies
expressly conferred upon a party to this Agreement will be cumulative with, and
not exclusive of, any other remedy contained in this Agreement, at Law or in
equity. The exercise by a party to this Agreement of any one remedy will not
preclude the exercise by it of any other remedy.

(l) The parties hereto agree that irreparable damage would occur if any
provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to an injunction or injunctions to
prevent breaches or threatened breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any federal
court located in the State of Delaware or any Delaware state court, in addition
to any other remedy to which they are entitled at Law or in equity.

(m) This Agreement shall remain in effect unless the Merger Agreement is
terminated in accordance with its terms. Upon the occurrence of the termination
of the Merger Agreement in accordance with its terms, this Agreement shall
terminate and be of no further force and effect.

(n) Following the date hereof, the parties shall take all actions reasonably
necessary and execute and deliver all documents and instruments to each other
and third parties (including the Company’s stock transfer agent) reasonably
requested by a party to this Agreement to give effect to the transactions
contemplated hereof by Section 2 (including, without limitation, the Exchanges
and the related issuances of the Company Common Stock to EM and B&L) such that
such transactions shall occur immediately prior to the Effective Time. The
parties agree that the Effective Time shall not occur until such time as all of
the transactions contemplated by Section 2 have been completed.

 

-8-



--------------------------------------------------------------------------------

(o) This Agreement may be executed in any number of counterparts (including by
facsimile, by electronic mail in “portable document format” (.pdf) form, or by
any other electronic means intended to preserve the original graphic and
pictorial appearance of a document), all of which will be one and the same
agreement. This Agreement will become effective when each party to this
Agreement will have received counterparts signed by all of the other parties.

[SIGNATURE PAGE FOLLOWS]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

EDGEN GROUP INC. By:  

/s/ Daniel J. O’Leary

Name:   Daniel J. O’Leary Title:   Chairman, President and Chief Executive
Officer SUMITOMO CORPORATION OF AMERICA By  

/s/ Tsuyoshi Oikawa

Name:   Tsuyoshi Oikawa Title:   Senior Vice President EDGEN MURRAY II, L.P. By:
  Edgen Murray II GP, LLC, as its General Partner By:   Jefferies Capital
Partners IV, L.P., as its Majority Member By:   JCP IV, LLC, as its General
Partner By:   Jefferies Capital Partners LLC, as its Managing Member By:  

/s/ James L. Luikart

Name:   James L. Luikart Title:   Managing Member

[Signature Page for Exchange and Tax Receivable Termination Agreement]



--------------------------------------------------------------------------------

BOURLAND & LEVERICH HOLDINGS LLC By:   Jefferies Capital Partners IV, L.P., as
its Member By:   JCP IV, LLC, as its General Partner By:   Jefferies Capital
Partners LLC, as its Managing Member By:  

/s/ James L. Luikart

Name:   James L. Luikart Title:   Managing Member EDG HOLDCO LLC By:   Edgen
Group Inc., its Managing Member By:  

/s/ Daniel J. O’Leary

Name:   Daniel J. O’Leary Title:   Chairman, President and Chief Executive
Officer

[Signature Page for Exchange and Tax Receivable Termination Agreement]